DETAILED ACTION

	This office action is in regards to the amendment and remarks dated November 24, 2021. 
	Claims 1 and 2 have been amended; and, claims 16-21 have been withdrawn with traverse. Claims 1-21 remain pending in this application. 

Drawings
The drawings were received on November 21, 2021.  These drawings are not acceptable.
Replacement sheet 1/11 comprises information that does not coincides with the specifications. Sheet 1/11 has been amended to include dimensions (L1, e1, K1, L2, e2, K2) missing from the original drawings. Claim 1 recites “at least two slider-crank mechanisms” that are described in regards to Fig. 7. 
Claim 1 recites: 
“ An engine balancing system, comprising an engine body; wherein at least two slider-crank mechanisms are provided inside the engine body; a first slider-crank mechanism of the at least two slider-crank mechanisms is arranged opposite to a second slider-crank mechanism of the at least two slider-crank mechanisms; the first slider-crank mechanism and the second slider-crank mechanism connected via a crank; a slider in the first slider-crank mechanism is moved at a speed and an acceleration similar to a speed and an acceleration of a slider in the second slider-crank mechanism…”
And the specifications, page 16 recite: 
“As shown in FIG 7, in the engine balancing system, when the engine is an in-line two-cylinder engine, the balancing system is composed of a first slider-crank mechanism, 

Based on the information provided in the claims and the specifications, the replacement 1/11 does not disclose the noted dimensions. The replacement sheet 1/11 only discloses a single crank mechanism that presumably only discloses dimensions of a single mechanism (L1, e1).
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the replacement drawings provided on November 24, 2021 are not in compliance. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
The newly presented replacement sheet (drawing) 1/11 includes dimensions that don’t relate to the invention as described in reference to Fig. 7, specifications page 16. Dimensions provided on sheet 1/11 dated November 24, 2021 disclose a single slider crank mechanism, while the invention claims at least two cranks mechanisms having two connecting rods. Lengths L1 and L2 as shown on sheet 1/11 are not the lengths as described in the specifications.
Claim 1 recites: 
“ An engine balancing system, comprising an engine body; wherein at least two slider-crank mechanisms are provided inside the engine body; a first slider-crank mechanism of the at least two slider-crank mechanisms is arranged opposite to a second slider-crank mechanism of the at least two slider-crank mechanisms; the first slider-crank mechanism and the second slider-crank mechanism connected via a crank; a slider in the first slider-crank mechanism is moved at a speed and an acceleration similar to a speed and an acceleration of a slider in the second slider-crank mechanism…”
And the specifications, page 16 recite: 
“As shown in FIG 7, in the engine balancing system, when the engine is an in-line two-cylinder engine, the balancing system is composed of a first slider-crank mechanism, 
a second slider-crank mechanism, and a third slider-crank mechanism. The first slider-crank mechanism includes the first cylinder piston 16, the first cylinder connecting rod 17, and the first cylinder crank 18 that drives the first cylinder piston 16 to move. The second slider-
Based on the information provided in the claims and the specifications, the replacement 1/11 does not disclose the noted dimensions. The replacement sheet 1/11 only discloses a single crank mechanism that presumably only discloses dimensions of a single mechanism (L1, e1). As currently shown, a ratio of K1 to K2 would be much larger than value of 0.8 to 1.2.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
The newly presented replacement sheet (drawing) 1/11 includes dimensions that don’t relate to the invention as described in reference to Fig. 7, specifications page 16. Dimensions provided on sheet 1/11 dated November 24, 2021 disclose a single slider crank mechanism, while the invention claims at least two cranks mechanisms having two connecting rods. Lengths L1 and L2 as shown on sheet 1/11 are not the lengths as described in the specifications.
Claim 1 recites: 

And the specifications, page 16 recite: 
“As shown in FIG 7, in the engine balancing system, when the engine is an in-line two-cylinder engine, the balancing system is composed of a first slider-crank mechanism, 
a second slider-crank mechanism, and a third slider-crank mechanism. The first slider-crank mechanism includes the first cylinder piston 16, the first cylinder connecting rod 17, and the first cylinder crank 18 that drives the first cylinder piston 16 to move. The second slider-crank mechanism includes the second cylinder piston 19, the second cylinder connecting rod 20, and the second cylinder crank 21 that drives the second cylinder piston 19 to move.”
Based on the information provided in the claims and the specifications, the replacement 1/11 does not disclose the noted dimensions. The replacement sheet 1/11 only discloses a single crank mechanism that presumably only discloses dimensions of a single mechanism (L1, e1). As currently shown, a ratio of K1 to K2 would be much larger than value of 0.8 to 1.2.

For all the reasons noted above it is unclear and indefinite to what the invention is as too many assumptions have to be made. 

For the examination purposes a crank connected to the first slider crank mechanism is the element 5 as marked in Fig. 6 and second crank and its second slider crank mechanism is the element 6 as marked in Fig. 6. The first slider being the surface between the first auxiliary rod 5 and the first crank as shown in Fig. 2; and the second slider being the surface between the second auxiliary rod 6 and the second crank.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klika et al. (US 6,382,166 B1), hereafter Klika.
Regarding claim 1, Klika discloses an engine balancing system (Fig. 1), comprising an engine body (12, crankcase housing); wherein at least two slider-crank mechanisms are provided inside the engine body (Fig. 5); a first slider-crank mechanism (18, 22) of the at least two slider-crank mechanisms is arranged opposite to a second slider-crank mechanism (20, 24) of the at least two slider-crank mechanisms; a slider (18) in the first slider-crank mechanism is moved at a speed and an acceleration similar to a speed and an acceleration of a slider in the second slider-crank mechanism (20, 24), and a ratio of the speed of the slider in the first slider-crank mechanism to the speed of the slider in the second slider-crank mechanism and a ratio of the 

Regarding claims 2 and 3, Klika discloses the engine balancing system according to claim 1, wherein, each slider-crank mechanism of the at least two slider-crank mechanisms comprises a connecting rod (22, 24) and a crank (18, 20), and a crankshaft (10) is shared between the at least two slider-crank mechanisms; a length of the connecting rod of the first slider-crank mechanism is L1, and a length of the crank of the first slider-crank mechanism is e1; a length of the connecting rod of the second slider-crank mechanism is L2, and a length of crank of the second slider-crank mechanism is e2; a product of L1 and e2 is K1, and a product of L2 and e1 is K2; and a ratio of K1 to K2 ranges from 0.8 to 1.2 (since the slider-crank mechanisms in Klika have the same dimensions on each side, the ratio is 1).

Please note that no prior art rejections are being provided for claims 4-15 since the proper scope of these claims cannot be fully ascertained at this time. 
Also for now, a lack of prior art rejections for these claims should not be construed as an indication of allowable subject matter. 
Any attempt to overcome this rejection would most likely result in a change of scope of these claims, which would in turn require further search and/or consideration.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the amendment dated November 24, 2021 raises new grounds of rejection raised by the amendment. 
The applicant is advised to thoroughly review the claims and the drawings and clearly claim the subject matter, and for more clarifications, applying the terms used in the specifications. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/            Primary Examiner, Art Unit 3747